Citation Nr: 0928090	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  04-03 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
injury, currently evaluated at 10 percent disabling.

2.  Entitlement to an increased evaluation for a right hip 
disability, currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to 
December 1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 decision rendered by the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied increased ratings for 
service-connected right knee and hip disabilities, each rated 
at 10 percent disabling.

The Veteran testified before the undersigned at a hearing in 
December 2005.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The right knee disability is manifested by pain and 
noncompensable limitation of flexion and extension with X-ray 
evidence of arthritis, but no instability or subluxation and 
no limitation of extension to 5 degrees or more.

2.  The right hip disability is manifested by pain and 
stiffness; right hip flexion greater than 45 degrees and 
abduction beyond 10 degrees; the overall impairment is mild.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for the right hip disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. § 4.71a, Diagnostic Code 5255 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Duties to Notify

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).

The Court has also held that at a minimum, adequate VCAA 
notice in an increased rating claim requires that VA notify 
the claimant that, to substantiate such a claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

In a letter issued in August 2003, prior to the initial 
adjudication of the claim, the RO notified the Veteran that 
to substantiate his claim he needed to show that the 
disabilities had worsened.  

The Veteran received additional VCAA notice, by way of a 
December 2006 letter.  This letter notified the Veteran of 
VA's responsibilities in obtaining information to assist him 
in completing his claims, and identified his duties in 
obtaining information and evidence to substantiate his 
claims.  This letter told him to submit any pertinent 
evidence in his possession.

The letter also told him to substantiate the claim with 
evidence of its impact on employment.  The letter told him 
that a disability rating would be assigned on the basis of 
the rating schedule found at 38 Code of Federal Regulations, 
Part 4.  He was given examples of the types of evidence that 
could substantiate the claim, and was informed that a rating 
would be assigned on the basis of the rating schedule 

The Veteran was not notified that evidence demonstrating the 
effect of his disability on his daily life would aid in 
substantiating the claim; nor was he informed of the specific 
diagnostic criteria to be applied in his claim, although some 
of the rating criteria require specific measurements.  

A notice error is not prejudicial if VA can show that the 
error did not affect the essential fairness of the 
adjudication, for example where (1) any defect was cured by 
actual knowledge on the part of the claimant, (2) a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  George-Harvey v. Nicholson, 
21 Vet. App. 334, 339 (2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  Such an 
error affects the essential fairness of the adjudication.  
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006).

The December 2006 letter told the Veteran that he could 
submit his own statement, or statements from other 
individuals familiar with his disability, describing how it 
affected him.  This should have put him on notice of the need 
to submit evidence showing how the disabilities affected 
employment and his daily activities.  At his hearing, the 
Veteran demonstrated actual knowledge that the impact of his 
disabilities on daily life was relevant to the claim.  He 
offered testimony as to the impacts of the disabilities on 
his daily activities.

Although the Veteran was not advised that some of the 
potentially applicable rating criteria require specific 
measurements, he should have been put on notice of this 
element by discussions of the specific ranges of motion in 
the rating decisions, statement of the case and supplemental 
statements of the case; and by the fact that his ranges of 
motion were measured on VA examinations.  Following the 
hearing he submitted a private examination report in which 
the ranges of right knee and hip motion were reported.  These 
post decisional documents could not provide VCAA notice; 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
however, he should have understood what was required, and had 
an opportunity after being put on notice, to submit argument, 
and evidence and to have a hearing.  He thereby had a 
meaningful opportunity to participate in the adjudication of 
the claim.

Some of the VCAA-required notice was received following the 
initial adjudication of the claim.  However, this timing 
deficiency was cured by readjudication of the claim in the 
February 2009 supplemental statement of the case (SSOC).  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
Veteran otherwise has had a meaningful opportunity to 
participate in the adjudication of his claims inasmuch as he 
had several years after receiving VCAA notice to submit 
evidence and arguments.  See McDonough Power Equip. v. 
Greenwood, 464 U.S. 548, 553 (1984).  He also had an 
opportunity to present oral testimony on his disability at a 
hearing. 

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Duties to Assist

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the Veteran's service treatment 
records, VA and private medical records, and Social Security 
Administration (SSA) records.  He was also afforded VA 
examinations.  The Veteran has not identified any outstanding 
records for VA to obtain that were relevant to the claim and 
the Board is likewise unaware of such.  

The Veteran was last afforded a VA examination in January 
2005.  VA's duty to assist includes the conduct of a thorough 
and comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  Although the Veteran testified that his 
disabilities were worsening and that he was "going 
downhill" subsequent private and VA clinical records showed 
no decline since the previous examination, and actually 
suggest some improvement.  The mere passage of time does not 
require a new examination.  Palczewski v. Nicholson, 21 Vet. 
App. 174 (2007).  Based on the foregoing, the Board finds 
that the record adequately reveals the current state of the 
Veteran's disabilities and remanding the case for a VA 
examination would serve no useful purpose and would only 
result in further delay.  See Allday v. Brown, 7 Vet. App.  
517, 526 (1995).


General Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).   

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1995); 38 C.F.R. 4.1.  After careful consideration of 
the evidence, any reasonable doubt is resolved in favor of 
the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2008).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2008), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, pain, or 
flare-ups. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59 (2008).

Right Knee

Factual Background

A September 2002 VA outpatient treatment record shows the 
right knee hyper-extended by one to two degrees.  Flexion was 
possible to 120 degrees and in maximum extension was in about 
5 degrees valgus.  The knee was stable throughout the range 
of motion without effusion.  The diagnosis was early 
osteoarthritis, right knee.

A November 2002 physical therapy record shows an assessment 
of weakness and instability of an unspecified lower extremity 
with patellar tracking issues and pain with activity.  
Ligamentous laxity also increased the instability, resulting 
in misalignment and possibly increasing the degenerative 
process.  The Anterior drawer test was positive.  It was 
noted that the left knee was worse than the right.

The Veteran underwent a VA examination in December 2002.  He 
reported that stooping or bending caused his knee to become 
sore.  He also experienced recurrent giving way in his knee 
and had fallen as a result.  He reported having missed three 
weeks or more, of work in the past year and there was some 
question of whether or not he would be able to continue.  On 
physical examination of the knee, there was tenderness along 
the medial joint line.  McMurray's test was positive on the 
right although the ligaments were stable.  The right knee 
range of motion was 0 to 120 degrees.  The diagnosis was a 
torn meniscus/internal derangement of the right knee.  

The Veteran underwent a VA examination joint examination in 
January 2004 for complaint of multiple joint and muscle aches 
(diagnosed as fibromyalgia).  He had missed approximately 
five or six days of work over the last six months, apparently 
related to complaints referable to the thighs.  On physical 
examination, the right knee hyperextended by 2 or 3 degrees 
and had flexion to 110 degrees.  The knee was stable to all 
ranges of motion.     

At a January 2005 VA examination, the Veteran reported his 
knee had worsened.  He noted that the knee pain particularly 
bothered him during inclement weather.  He took Ibuprofen 
with no side effect.  He also reported that he used bilateral 
knee braces on occasion and currently worked for the US 
postal Service.  

On physical examination, the Veteran did not use any external 
supports and his gait was normal.  His right knee had no 
scars or effusion.  On active and passive motion, flexion to 
120 degrees was possible.  The right knee was stable to all 
tests throughout the range of motion.  X-rays revealed no 
bone, joint or soft tissue abnormality.  There were some 
small marginal osteophytes along the medial joint line, 
particularly on the femur.  

In a January 2005 and March 2005 addendum, the examiner 
stated the Veteran had degenerative arthritis in his knee.  
He also noted that all of the ranges of motion were repeated 
multiple times without any specific changes in range of 
motion (i.e. flexion or extension) or degree of discomfort.  

A November 2005 VA outpatient treatment record shows there 
was essentially no change in the knee condition, except that 
it became uncomfortable if held in the same position too 
long.  On evaluation, the Veteran had a normal gait.  He was 
able to extend his right knee to +2 degrees with flexion to 
130 degrees.  In maximum extension, the knee was in neutral 
varus-valgus.  The knee was stable to all tests throughout 
the range of motion, except that at 30 degrees of flexion 
there was a subjective audible or palpable "clunk."  The 
clinical assessment was early osteoarthritis of the right 
knee.

A December 2005 private medical record shows range of motion 
from approximately 2 or 3 degrees to 120 degrees.  An X-ray 
showed osteophytes.  It was believed that he had early post-
traumatic osteoarthritis of the right knee.  

At the December 2005 hearing, the Veteran reported his knee 
was sore and stiff and frequently gave out.  He noted that 
his activities at work; which involved stooping, bending, and 
twisting; affected his knee.  He also indicated that he was 
on limited light duty at work, prohibited from lifting heavy 
items, and allowed to take several frequent breaks.  

A May 2006 VA outpatient treatment record shows the Veteran 
was advised to stop taking high dose non-steroidals on such a 
frequent basis due to some early onset gastrointestinal 
symptoms.  Otherwise, there had been no changes in his 
conditions since the 2005 evaluation.  

The Veteran walked with a slight limp on the left.  His right 
knee achieved full extension and flexion was possible to 130 
degrees, with no patellofemoral crepitus throughout the range 
of motion.  It was stable to varus/valgus stress with some 
lateral joint line tenderness.  Overall, alignment was 
neutral and he was neurovascularly intact.  

Private medical records dated between November 2005 and June 
2007 reveal physicians' comments that the Veteran continued 
to function reasonably well at work despite his right knee 
degenerative arthritis.  No treatment was deemed necessary.

Knee Rating Criteria

Under 38 C.F.R. § 4.71a, there are multiple diagnostic codes 
(DCs) that may potentially be employed to evaluate impairment 
resulting from service-connected knee disorders.  Those most 
pertinent to the Veteran's claim include the following: DC 
5257 (for rating recurrent subluxation or lateral 
instability); DC 5260 (for rating limitation of flexion); and 
DC 5261 (for rating limitation of extension).  

Specifically, knee impairment with recurrent subluxation or 
lateral instability warrants a 10 percent evaluation if it is 
slight, a 20 percent evaluation if it is moderate, or a 30 
percent evaluation if it is severe.  38 C.F.R. § 4.71a, DC 
5257.

Limitation of flexion of a leg warrants a noncompensable 
evaluation when flexion is limited to 60 degrees.  A 10 
percent evaluation is appropriate if flexion is limited to 45 
degrees and a 20 percent evaluation is assigned if flexion is 
limited to 30 degrees.  Flexion that is limited to 15 degrees 
is evaluated as 30 percent disabling. 38 C.F.R. § 4.71a, DC 
5260.

Limitation of extension of a leg is noncompensable when 
extension is limited to 5 degrees.  A 10 percent evaluation 
is warranted with flexion limited to 10 degrees and a 20 
percent evaluation when it is limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5261.

DCs 5003 and 5010, for evaluation of degenerative and 
traumatic arthritic changes, may also be applicable to the 
knee.  38 C.F.R. § 4.71a, DCs 5003, 5010. 

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated under the criteria for 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 
5003 provides that degenerative arthritis is to be rated on 
the basis of limitation of motion of the affected joint under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint group or minor joint 
group affected by limitation of motion.  In the absence of 
limitation of motion, a 20 percent evaluation is provided 
where there is X-ray evidence of involvement of two or more 
major joints, or two of more minor joint groups with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is provided where there is X-ray evidence of 
involvement of two or more major joints, or two of more minor 
joint groups without exacerbations.

VA's General Counsel has clarified that for a knee disability 
rated under DC 5257 or DC 5259 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable, but must at least meet the criteria for a 
zero-percent rating under those codes.  A separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59 and Diagnostic Code 5003. 
VAOPGCPREC 9-98 (1998).

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Analysis

The Veteran's right knee disability is current rated at 10 
percent under DC 5257.

The Veteran has reported recurrent giving way in his right 
knee.  With the possible exception of the November 2002 
physical therapy note, all of the clinical evidence, however, 
is that there is no instability in the right knee.  The 
September 2002, January 2005 and November 2005 VA 
examinations revealed the right knee was stable throughout 
the ranges of motion.  The December 2005 private examination 
report also shows that the knee was stable to all tests 
during range of motion, and the May 2006 clinical note shows 
that the knee was stable to varus/valgus stress.  

It is unclear whether the November 2002 note referred to the 
right or left knee and how much of the opinion was based on 
examination, since the Veteran's pants reportedly prevented 
the examiner from looking at the knee.  Given the other 
clinical findings, the weight of the evidence is against a 
finding that the Veteran has objective instability or 
subluxation.  Accordingly, the disability does not meet the 
criteria for a compensable rating under DC 5257.  

The private examination report indicates that there were X-
ray findings of arthritis.  VA treatment records also include 
findings of arthritis, although X-ray findings were not 
reported.  The Veteran has been found to have noncompensable 
limitation of motion on all examinations during the course of 
this appeal.  Hence, it is more appropriate to rate the 
Veteran's disability under DC 5003 than DC 5257.  The Board 
may choose to rate a disability under a diagnostic code 
different from that selected by VA at other times.  
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006); Butts 
v Brown, 5 Vet. App. 532, 539 (1993).

Because the knee disability is manifested by X-ray evidence 
of arthritis and noncompensable limitation of motion, it 
meets the criteria for a 10 percent rating under DC 5003.  
The knee is a single major joint; hence a higher rating under 
DC 5003 is not warranted.  38 C.F.R. § 4.45(f) (2008).

Although the Veteran has consistently been found to have 
limitation of flexion and generally been found to have 
abnormal extension, separate ratings are only warranted for 
limitation of flexion and extension if such limitation meets 
the criteria for a noncompensable (0 percent) rating under 
Codes 5260 or 5261.  VAOPGCPREC 9-2004 (2004), VAOPGCPREC 9-
98 (1998).  

A review of the records shows that the right knee disability 
has not met the criteria for a 0 percent rating under DC 5260 
or 5261 at any time during the appeal, as flexion and 
extension have consistently been greater to than 60 degrees 
and to less than 5 degrees, respectively.  Also, while the 
Veteran has reported right knee pain and discomfort and also 
indicated that he is unable to walk, stand, drive or perform 
physical movements (i.e. bending or stooping) for extended 
periods without developing pain in the knee; there has been 
no showing of additional functional impairment due to 
weakened movement, excess fatigability, incoordination, pain, 
or flare-ups on objective clinical examinations.  See DeLuca, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.59.  

DC 5003 provides for a single 10 percent rating where there 
is noncompensable limitation of motion of a "joint."  The 
General Counsel's opinions indicate that this provision would 
permit only a single 10 percent rating, regardless of the 
planes of motion that are involved.  VAOPGCPREC 23-97, 
VAOPGCPREC 9-98; VAOPGCPREC 9-2004.

The Board has considered whether there are any other 
diagnostic codes that may be used to award a higher rating.  
No objective findings of ankylosis; dislocated semilunar 
cartilage; impairment of the tibia and fibula; or genu 
recurvatum have been noted throughout any of the outpatient 
treatment records and VA examinations.  Therefore, none of 
those diagnostic codes are factually applicable in this case.  
See DCs 5256, 5258 5262, and 5263; see also Butts v. Brown, 5 
Vet. App. 532, 539 (1993).   

Right Hip

Factual Background

A September 2002 VA outpatient treatment shows right hip 
flexion was possible to 110 degrees and extension to 15 
degrees, with negative Thomas test.  Internal rotation was to 
10 degrees and external rotation was to 30 degrees.  The 
diagnosis was bilateral hip early osteoarthritis.  A November 
2002 clinical record shows the Veteran reported pain in 
anterior aspect of both hips, right worse than left.  He 
reported difficulty walking any distance.  On range of 
motion, he demonstrated flexion to 110 degrees.  Internal 
rotation was restricted to 10 degrees and painful; external 
rotation was possible to 30 degrees.  An X-ray of the pelvis 
revealed no acute fractures or dislocations.  

The Veteran underwent a VA examination in December 2002.  He 
reported that his right hip disability had worsened.  
Stooping or bending caused his hip to become sore.  On 
physical examination of the right hip revealed flexion to 110 
degrees, extension to 0 degrees, internal rotation to 10 
degrees (as opposed to the normal 30), and external rotation 
to 30 degrees.  A recent MRI was negative.  The diagnosis was 
early osteoarthritis of the right hip.  

The Veteran underwent a VA examination joint examination in 
January 2004 for his complaint of multiple joint and muscle 
aches (diagnosed as fibromyalgia).  On physical examination, 
the right hip flexed to 100 degrees and extended to 20 
degrees.   

At a January 2005 examination, the Veteran reported his hip 
had worsened.  On physical examination, he used no external 
supports and his gait was normal.  Right hip flexion was 
possible to 95 degrees and extension to 30 degrees with a 
negative Thomas test.  In full extension and in 90 degrees of 
flexion, there was 10 degrees of internal and 45 degrees of 
external rotation.  On repeat rotation, the range of motion 
did not change.  Abduction was to 20 degrees without 
effusion.  The assessment was secondary osteoarthritic 
component of the right hip.  X-rays revealed a normal pelvis 
and bilateral hip, with no bone or joint abnormality.  

In January 2005 and March 2005 addendums, the examiner stated 
that all of the ranges of motion were repeated multiple times 
without any specific changes in range of motion (flexion or 
extension) or degree of discomfort.  

A November 2005 VA outpatient treatment record shows there 
was essentially no change in the hip condition, except that 
it became somewhat uncomfortable if in same position too 
long.  On evaluation, the Veteran had a normal gait.  The 
right hip had flexion to 95 degrees and extension to at least 
15 degrees.  At 90 degrees of internal flexion, rotation was 
to 15 degrees and external rotation was to 30 degrees.  There 
was no specific complaint of pain with those rotations.  A 
series of X-rays showed an essentially normal right hip.  The 
clinical assessment was early osteoarthritis of the right 
hip.

A December 2005 private medical record showed range of motion 
and X-ray findings were identical to those reported on the 
January 2005 VA examination.  The physician noted the Veteran 
was currently working in the maintenance department of a post 
office facility.

At his December 2005 hearing, the Veteran reported that his 
right hip was progressively worsening.  He noted that he 
preferred not to drive long distances.

A May 2006 VA outpatient treatment record shows there had 
been no changes in the hip condition since the 2005 
evaluation.  Private medical records dated between November 
2005 and June 2007 reveal physicians' comments that the 
Veteran continued to function reasonably well at work despite 
right hip degenerative arthritis.  No treatment was deemed 
necessary.

Hip Rating Criteria

Under 38 C.F.R. § 4.71a, there are also multiple diagnostic 
codes that may potentially be employed to evaluate impairment 
resulting from service-connected hip disorders.  Those most 
pertinent to the Veteran's claim include the following: DC 
5252 (limitation of flexion of the thigh); DC 5253 
(impairment of the thigh); and DC 5255 (impairment of the 
femur).

Specifically, under DC 5252 limitation of extension of the 
thigh to 5 degrees is evaluated as 10 percent disabling.  
Limitation of flexion to 10 degrees is evaluated as 40 
percent disabling.  Flexion that is limited to 20 degrees is 
evaluated as 30 percent disabling.  Limitation of flexion to 
30 degrees is evaluated as 20 percent disabling.  Flexion 
that is limited to 45 degrees is evaluated as 10 percent 
disabling.  38 C.F.R. § 4.71a, DC 5252.  

The rating code for impairment of the thigh is also for 
consideration.  Under DC 5253, limitation of rotation of the 
thigh in which the veteran is unable to toe-out more than 15 
degrees is evaluated as 10 percent disabling.  Limitation of 
adduction of the thigh in which the veteran cannot cross his 
legs is also evaluated as 10 percent disabling.  Limitation 
of abduction of the thigh in which the motion is lost beyond 
10 degrees is evaluated as 20 percent disabling.  38 C.F.R. § 
4.71a, DC 5253.  

Under DC 5255, when there is a fracture of the shaft or 
anatomical neck of the femur, with nonunion and loose motion 
(spiral or  oblique fracture), an 80 percent evaluation is 
merited.  With nonunion, but without loose motion and weight 
bearing is preserved with the aid of a brace, a 60 percent 
evaluation is warranted.  A 60 percent evaluation is also 
merited for fracture of the surgical neck of the femur, with 
false joint.   For malunion of the femur with marked knee or 
hip disability, a 30 percent rating is merited.  With 
moderate knee or hip disability, a 20 percent rating is 
assigned.  With slight knee or hip disability a 10 percent 
rating is warranted.  38 C.F.R. § 4.71a, DC 5255.  

Normal range of motion for the hip is 125 degrees of flexion 
and zero degrees of extension.  Normal abduction is 45 
degrees.  38 C.F.R. § 4.71a, Plate II.  

Analysis

The Veteran's service-connected right hip disability is rated 
10 percent disabling, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5255, for impairment of the femur with slight 
knee or hip disability.  An evaluation in excess of 10 
percent may not be awarded in the absence of limitation of 
flexion to 30 degrees or more (DC 5252), or limitation of 
abduction (DC 5253), motion lost beyond 10 degrees, or with a 
moderate hip disability (DC 5255).

The clinical findings demonstrate that the Veteran has 
experienced some loss of flexion in his left hip.  However, 
he has maintained at least 95 degrees of right hip flexion 
throughout the course of this appeal.  Therefore, a higher 
rating of 20 percent rating would not be warranted under DC 
5252 for limitation of flexion.  The normal range of motion 
in the hip joint is from 0 to 125; hence, the flexion he has 
demonstrated (i.e. to more than half the normal range of 
motion) is not considered to represent a moderate hip 
disability.  

The January 2005 VA examination contains the only measurement 
on abduction and shows that the Veteran's right hip abduction 
was limited to 20 degrees.  While this represents les than 
half of the normal abduction range of motion, a higher rating 
of 20 percent is not warranted under DC 5253 as motion is not 
lost beyond 10 degrees.    

The Veteran has consistently reported that he experiences 
pain and stiffness, mainly when engaged in prolonged walking, 
stooping, bending, and when driving long distances.  In light 
of these credible complaints, functional loss due to flare- 
ups, pain, fatigability, incoordination, pain on movement, 
and weakness was considered.  However, the objective evidence 
of record indicates that there was no additional functional 
limitation on repetitive motion due to such factors; hence no 
compensable evaluations would be assignable under DCs 5252 
and 5253, even with consideration of additional functional 
impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v.  
Brown, 8 Vet. App. 202, 206-7 (1995).   

The most recent private medical records show the Veteran 
continues to function reasonably well at work despite his 
right hip disability.  No treatment has been deemed 
necessary.  There is no evidence that the Veteran exhibits 
either a moderate or marked knee or hip disability.  Thus, a 
rating higher than 10 percent under DC 5255 is not warranted.

The Board has considered whether there are any other 
Diagnostic Codes that may be used to award a higher rating.  
See Butts, 5 Vet. App. 532, 538 (1993).  The evidence does 
not show any right hip ankylosis (Diagnostic Code 5250) or 
flail joint (Diagnostic Code 5254); hence those diagnostic 
codes are not applicable.

On the basis of the foregoing, the criteria for a rating in 
excess of 10 percent for the service-connected thigh 
disability have not been met.  

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  The Board recognizes that the question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Barringer v. Peake, 22 Vet. App. 242 
(2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  When the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step--a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id.  

As discussed above, the Veteran's knee and hip symptoms, pain 
and objective evidence of noncompensable limitation of 
motion, are contemplated by the rating schedule.  
Accordingly, the rating criteria reasonably describe the 
Veteran's disabilities.  Even assuming arguendo that the 
criteria did not reasonably describe the disabilities, the 
knee and hip conditions have not required frequent periods of 
hospitalization.  In addition, a marked interference with 
employment has not been shown.  

At his 2005 hearing, the Veteran has estimated that he missed 
2-3 weeks of work every year due to his knee disorder.  He 
also reported that he was on limited light duty at work.  
However, he testified that he is not paid at a lesser rate 
due to his light duty status, nor was he otherwise affected 
financially by his right knee problem interfering with work.  
Also, the more recent private treatment records show he 
functioned reasonably well at work despite his right knee and 
hip degenerative arthritis and his physicians noted that no 
further treatment was deemed necessary.  Hence; recent marked 
interference with employment, beyond that contemplated by the 
schedular criteria, has not been shown.  Referral for 
consideration of an extraschedular rating is, therefore, not 
warranted.


ORDER

An increased rating for right knee instability, rated 10 
percent disabling, is denied. 

An increased rating for a right hip disability, rated 10 
percent disabling, is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


